DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities:  on line 3 “dispending” should be –dispensing--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 9-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vollm (USPGPUB 2004/0034447).
 	Regarding claim 1, Vollm discloses an automated article dispensing system having inventory management capabilities, the system comprising:
a plurality of storage compartments (20) configured for storage of articles (see “a discrete quantity of an identified medication” in paragraph [0049]), said storage compartments (20) arranged in a plurality of columns (16,18) and a plurality of tiers (14);
a gripper assembly (22’) comprising at least one gripper (46,48,67) movable between said storage compartments, said at least one gripper is configured to reach a storage compartment (see Figure 11), to retrieve an article therefrom (see paragraphs [0122]-[0124]) and to deliver (see paragraph [0125]) said article to a dispensing outlet (40); and 
an inventory management assembly comprising: 
one or more sensors (53,63,318,319) configured to directly or indirectly detect one or more parameters related to quality (see “the proper cassette” in paragraph [0121]) and/or quantity of said articles in said one or more storage compartments (see “the amount counted” in paragraph [0115]); and 
an inventory management processing module (see “computer or workstation” in paragraph [0055]) configured to compute inventory related data based at least on said one or more parameters and, based on said inventory related data, to provide instructions to said gripper assembly to reach a selected compartment, retrieve the article therefrom and deliver said article to the dispensing outlet (see paragraphs [0121[-[0125]).
	Regarding claim 2, Vollm discloses the system according to claim 1, wherein the one or more sensors are selected from a spatial sensor (63), a temporal sensor (319), a visual sensor (53 or 318), a weight sensor and an RFID sensor.
	Regarding claim 3, Vollm discloses the system according to claim 1, wherein the one or more sensors are fixed (318) or movable (53).
	Regarding claim 4, Vollm discloses the system according to claim 2, wherein the spatial sensor is selected from: one or more encoders (61), a servomotor (see paragraph [0060]) and a step motor. 
	Regarding claim 5, Vollm discloses the system according to claim 2, wherein the temporal sensor (319) comprises one or more timers (see paragraph [0112]).
	Regarding claim 6, Vollm discloses the system according to claim 2, wherein said visual sensor comprises one or more cameras (53), selected from CMOS and CCD camera (53).
	Regarding claim 9, Vollm discloses the system according to claim 2, wherein said gripper assembly comprises one or more motors, one or more controllers, one or more gripper units (48,67), one or more arms (67), or any combinations thereof.
	Regarding claim 10, Vollm discloses the system according to claim 1, wherein the system further comprises a user interface (see “a touch sensitive screen” in paragraph [0055]), one or more controllers, one or more processors, a communication unit, or any combination thereof.
	Regarding claim 11, Vollm discloses the system according to claim 1, functionally or physically associated with an item retrieval unit (see “label printing and application unit” and “optional capper” in paragraph [0012]).
	Regarding claim 12, Vollm discloses the system according claim 1, wherein the quality parameters comprises: type of an item (see “correct cassette” in paragraph [0059]), size of an item, color of an item, condition of an item, defects in an item, frequency of use of an item, life cycle of an item, or any combination thereof; and/or wherein the quantity parameter comprises: amount of an item in a compartment, amount of an item in a plurality of compartments, amount of item in the entire plurality of compartments, or any combination thereof.
	Regarding claim 13, Vollm discloses the system according to claim 1, wherein the inventory management assembly is further configured to provide indication to a user regarding inventory parameters of articles stored and/or dispensed from the dispending system; and/or wherein the inventory management assembly is further configured to compute and provide indication regarding usage parameters of a specific user (see “appropriate access authority” in paragraph [0135]) or a group of users. 
	Regarding claim 14, Vollm discloses the system according to claim 1, wherein the dispensing system is further configured to communicate with one or more automated dispensing units (36) by wired (see “The computer or workstation also controls…label printer and application unit” in paragraph [0055]) or wireless routes.
	Regarding claim 15, Vollm discloses the system according to claim 1, further configured to restrict or limit item dispensing based on the determined inventory of said item and/or based on user characteristics (see “appropriate access authority” in paragraph [0135]).
	Regarding claim 16, Vollm discloses a method for managing inventory of articles in an automated dispensing system (10), the method comprising:
detecting by one or more sensors (53,63,318,319) of an inventory management assembly of said dispensing system, one or more parameters related to quality (see “the proper cassette” in paragraph [0121]) and/or quantity of articles stored and/or dispensed from one or more storage compartments (see “the amount counted” in paragraph [0115]);
computing, by an inventory management processing module (see “computer or workstation” in paragraph [0055]), inventory related data based at least on said one or more parameters; and 
providing instructions to a gripper assembly (22’) comprising at least one gripper (46,48,67) movable between said one or more storage, to reach a selected compartment (see Figure 11), retrieve an article therefrom (see paragraphs [0122]-[0124]) and deliver (see paragraph [0125]) said article to the dispensing outlet (40).
	Regarding claim 17, Vollm discloses the method according to claim 16, further comprising providing one or more indications regarding quality (see “the proper cassette” in paragraph [0121]) and/or quantity inventory of the items (see “the amount counted” in paragraph [0115]).
	Regarding claim 18, Vollm discloses the method according to claim 16, wherein the detecting by the sensors is performed directly or indirectly, wherein the one or more sensors are selected from a spatial sensor (63), a temporal sensor (319), a visual sensor (53 or 318), a weight sensor and an RFID sensor..
	Regarding claim 19, Vollm discloses the method according to claim 16, wherein the quality parameters comprises type of an item (see “correct cassette” in paragraph [0059]), size of an item, color of an item, condition of an item, defects in an item, frequency of use of an item, life cycle of an item, or any combination thereof; and/or wherein the quantity parameter comprises amount/number of an item in a compartment, amount of an item in a plurality of compartments, amount of item in the entire plurality of compartments, or any combination thereof.
	Regarding claim 20, Vollm discloses the method according to claim 16, further comprising computing and providing indication regarding usage parameters of a specific user (see paragraph [0135]) or a group of users and/or further comprising restricting or limiting dispensing of an item based on the determined inventory of said item and/or based on user characteristics.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vollm (USPGPUB 2004/0034447) as applied to claims 1-6 and 9-20 above, and further in view of Panetta et al. (USGPGPUB 2013/0204432).
	Regarding claim 7, Vollm discloses the system according to claim 2. However, he does not disclose a system wherein the weight sensor comprises one or more digital scales. Panetta et al. disclose a system wherein the weight sensor comprises one or more digital scales (see claims 1-2). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed by Vollm by including a system wherein the weight sensor comprises one or more digital scales, as disclosed by Panetta et al., for the purpose of providing a sensor for counting which uses a weight scale (see claim 2).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vollm (USPGPUB 2004/0034447) as applied to claims 1-6 and 9-20 above, and further in view of Blust et al. (USPGPUB 2004/0254676).
	Regarding claim 7, Vollm discloses the system according to claim 2. However, he does not disclose a system wherein the RFID reader comprises one or more RFID antennas, selected from high frequency and low frequency RFID antennas. Blust et al. disclose a system wherein the RFID reader comprises one or more RFID antennas, selected from high frequency and low frequency RFID antennas (see paragraph [0116]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed by Vollm by including a system wherein the RFID reader comprises one or more RFID antennas, selected from high frequency and low frequency RFID antennas, as disclosed by Blust et al., for the purpose of providing the gripper assembly with an RFID device including an RFID antenna and reader (see paragraph [0116]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M.K.C.
5/18/2022
/MICHAEL COLLINS/Primary Examiner, Art Unit 3655